Citation Nr: 0704517	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected back and left hip disabilities.

2.  Entitlement to an increased rating for sinusitis 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for acetabular 
degenerative joint disease with arthralgia of the left hip 
with radiation to the left groin, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1976 until November 
1979.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These matters were previously before the Board in September 
2004.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
currently diagnosed left knee disability is causally related 
to active service or to his service-connected lumbar or left 
hip disabilities.

2.  Throughout the rating period on appeal, the veteran's 
sinusitis has been productive of complaints of sinus attacks 
occurring about four times per year, which do not require 
antibiotic treatment and which involve congestion and 
drainage without objective evidence of headaches, pain, or 
purulent discharge.  

3.  Throughout the rating period on appeal, the veteran's 
acetabular degenerative joint disease with arthralgia of the 
left hip with radiation to the left groin has been productive 
of complaints of pain and limited motion; objectively the 
veteran had left thigh abduction from 0 to 30 degrees, and 
left thigh flexion from 0 to 90 degrees.  


CONCLUSIONS OF LAW

1.  A left knee disability is not proximately due to or the 
result of the veteran's service-connected lumbar and left hip 
disabilities and was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6510 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for acetabular degenerative joint disease with 
arthralgia of the left hip with radiation to the left groin 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5253 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of December 2003 and June 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, this is harmless error because such information was 
provided in subsequent March 2006 and November 2006 
communications.  In any event, because the instant decision 
denies the veteran's claims, no higher rating or effective 
date will be assigned.  As such, there is no prejudice to the 
veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also affiliated with 
the claims file are reports of VA post service treatment and 
examination.  Moreover, documents associated with a 
disability determination of the Social Security 
Administration (SSA) are included in the claims folder.  
Furthermore, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- left knee disability

Initially, it is noted that the veteran's claim of 
entitlement to a left knee disability was previously denied 
in an April 1982 VA letter determination.  That denial was 
confirmed in a March 1984 Board decision, which became final.  
See 38 U.S.C.A. § 7104.

Based on the procedural history outlined above, the issue for 
consideration at the time of the RO's adjudication in March 
2001 should properly have been characterized as whether new 
and material evidence had been received to reopen the claim.  
See 38 U.S.C.A. § 3.156(a).  It appears instead that the 
issue was immediately considered on the merits.  In any 
event, when the left knee claim came before the Board in 
September 2004, it was determined that new and material 
evidence sufficient to reopen the claim had been received.  
Thus, the issue at the present time is simply that of 
entitlement to service connection for a left knee disability. 

Again, the veteran is claiming entitlement to service 
connection for a left knee disability.  In the present case, 
the service medical records reveal vague complaints in March 
1979 of an aching sensation in the left hip and knee.  Aside 
from that one treatment report, the service medical records 
are absent any left knee complaints, and the competent 
evidence does not otherwise establish that a current knee 
disability is causally related to active duty.  Therefore, 
direct service connection is not for application.  

The veteran's primary contention is that his left knee 
disability is secondary to his service-connected lumbar and 
left hip disabilities.  In this regard, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

At the outset, it is noted that an April 2000 VA examination 
contains a diagnosis of left knee strain.  Additionally, a VA 
orthopedic consult performed in April 2001 noted an 
impression of degenerative arthrosis, medial compartment, 
left knee.  Most recently, VA examination in June 2005 again 
indicated left knee strain.  Thus, a current left knee 
disability is established and the first element of a 
secondary service connection claim has been satisfied.  
However, the evidence does not demonstrate that such current 
left knee disability is proximately due to or the result of 
the veteran's service-connected lumbar or left hip 
disabilities.  
 
Indeed, the VA examiner in June 2005 stated that the 
veteran's currently diagnosed left knee strain could not be 
related to his lumbar spine or left hip disabilities without 
resort to speculation.  

Because the VA examiner offered his opinion following a 
review of the claims file, and following a comprehensive 
physical examination of the veteran, his conclusions are 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes his findings.  The veteran has 
expressed his belief that his current knee disabilities have 
resulted from his service-connected lumbar spine and left hip 
disabilities.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to demonstrate that the 
veteran's currently diagnosed left knee strain is proximately 
due to or the result of his service-connected lumbar or left 
hip disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- sinusitis 

The veteran's claim of entitlement to an increased rating for 
sinusitis was received on January 31, 2003.  Throughout the 
rating period on appeal, the veteran is assigned a 10 percent 
evaluation for sinusitis pursuant to Diagnostic Code 6510.   
Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, a 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year, requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or by three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In order to be entitled to the next-higher 30 
percent disability rating, the evidence must show sinusitis 
manifested by three or more incapacitating episodes per year, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

The Board has reviewed the evidence of record and finds no 
support for a rating in excess of 10 percent for the 
veteran's sinusitis.  Indeed, the evidence does not reveal 
 three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
In this regard, the veteran stated at his July 2006 VA 
examination that he suffered attacks of sinusitis about four 
times a year.  However, he denied episodes requiring 
antibiotic treatment within the last few years.  He had also 
denied chronic antibiotic therapy at an earlier VA 
examination in April 2000.  Thus, he does not meet the 
requirements for a higher evaluation on the basis of 
incapacitating episodes.  Moreover, he stated at his July 
2006 VA examination that his sinusitis attacks were 
characterized by congestion in the maxillary sinus area and 
drainage from the nose.  Thus, his episodes do not involve 
the symptomatology, or occur with the degree of frequency, 
required for an increased rating based on non-incapacitating 
episodes under the general rating formula.  

The Board has also considered whether any alternate 
Diagnostic Codes might afford the veteran an increased rating 
in the present case.  However, 38 C.F.R. § 4.97 has been 
reviewed and no other appropriate Diagnostic Codes have been 
identified.  

In conclusion, the evidence of record does not warrant a 
rating in excess of 10 percent for the veteran's service-
connected sinusitis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



III.  Increased rating- acetabular degenerative joint disease 
with arthralgia of the left hip with radiation to the left 
groin

The veteran's claim of entitlement to an increased rating for 
his left hip disability was received on January 31, 2003.  
Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for the left hip pursuant to 
Diagnostic Code 5253.   

Under Diagnostic Code 5253, a 10 percent rating applies where 
the evidence demonstrates limitation of rotation of the 
affected leg, such that it is not possible to toe-out to more 
than 15 degrees.  A 10 percent evaluation is also warranted 
where the evidence shows a limitation of adduction of the 
thighs, with an inability to cross the legs.  In order to be 
entitled to a 20 percent evaluation, the evidence must 
demonstrate limitation of abduction of the thighs, with 
motion lost beyond 10 degrees.  

In the present case, a VA examination dated in July 2006 
indicated that the veteran had left hip adduction from 0 to 
30 degrees.  He had flexion from 0 to 90 degrees, with pain 
at the extremes of motion.  

Based on the findings detailed above, there is no showing of 
left hip abduction limited to 10 degrees or less.  To the 
contrary, the veteran had 30 degrees of abduction at the July 
2006 VA examination.  

The Board acknowledges that in the case of musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the veteran complained of left hip pain upon VA 
examination in November 2004.  The pain was continuous, with 
an intensity of 10 out of 10.  He indicated that he medicated 
at night with hydrocodone, valium and doxepin, to help him 
sleep.  He did not use a brace, cane or crutches, but had a 
wheelchair at home which he used on occasion.  The veteran 
stated that his left hip disability prevented him from 
walking, standing or sitting for too long.  He was unable to 
play sports and experienced left hip discomfort during sexual 
intercourse.  The veteran continued to complain of left hip 
pain and limitation at his most recent VA examination in July 
2006, stating that he took pain medication every 4 to 6 
hours.  

Despite the veteran's pain complaints described above, the 
competent evidence does not demonstrate additional functional 
limitation such as to enable a finding that the veteran's 
disability picture is more nearly approximated by the next-
higher 20 percent evaluation under Diagnostic Code 5253.  To 
the contrary, VA examination in July 2006 indicated that, 
aside from complaint of pain at the extremes of flexion, 
there was no additional range of motion loss due to pain, 
fatigue, weakness, lack of endurance, or with repetitive use.  

For the foregoing reasons, assignment of the next-higher 20 
percent rating under Diagnostic Code 5253 is not appropriate 
here.

The Board has contemplated whether any alternate Diagnostic 
Codes may afford an increased rating here.  In this vein, the 
Board calls attention to Diagnostic Code 5252, regarding 
limitation of thigh flexion.  Under that Code section, a 20 
percent evaluation is warranted where the evidence 
demonstrates thigh flexion limited to 30 degrees.  Here, 
however, the July 2006 VA examination demonstrated that the 
veteran had flexion to 90 degrees.  Moreover, as previously 
discussed, there is no showing of additional limitation of 
function such as to enable a finding that the disability 
picture is comparable to the next-higher 20 percent rating 
under Diagnostic Code 5252.  Moreover, there are no other 
relevant Diagnostic Codes for consideration here.  

In conclusion, there is no support for an evaluation in 
excess of 10 percent for the veteran's service-connected left 
hip disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Service connection for a left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
acetabular degenerative joint disease with arthralgia of the 
left hip with radiation to the left groin is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


